42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas D. EDWARDS, Plaintiff Appellant,v.NORFOLK SOUTHERN CORPORATION, Defendant Appellee.
No. 94-1215.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 5, 1994.

1
Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-92-870)


2
Thomas D. Edwards, appellant pro se.  William Fain Rutherford, Jr., Todd Albin Leeson, Woods, Rogers & Hazlegrove, Roanoke, VA, for appellee.


3
W.D.Va.


4
AFFIRMED.


5
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER,* Senior Circuit Judge.

PER CURIAM

6
Appellant appeals from the district court's order granting summary judgment for Appellee in his employment discrimination case alleging age and sex discrimination.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Edwards v. Norfolk S. Corp., No. CA-92-870 (W.D.Va. Jan. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Senior Judge Butzner did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)